DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment of claim 9 is supported by the specification.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
No new grounds of rejection are set forth below.  Thus, the following action is properly made final.
Claim Rejections - 35 USC § 103
Claims 1-3, 5-6, 8-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brunner et al (US 2011/0301265).
Claims 1-2, 5, 8-9, 14: Brunner teaches an automotive panel made from a composition comprising 60-98 wt% of a rubber modified polyolefin, 10-25 wt% of a filler such as carbon fiber, 0.5-3 wt% of a grafted olefin polymer such as maleic acid grafted PP or PE, 0.01-1 wt% of scratch reduction additives [0049-0055, 0035, 0066]. The rubber modified polyolefin can be a reactor TPO containing 70wt% of PP homopolymer and 30 wt% of a propylene-ethylene rubber [0125]. It is noted that instant claims do not distinguish the thermoplastic olefin resin and the reactor thermoplastic polyolefin. Therefore, the reactor TPO of Brunner reads on both. The PP homopolymer has a density of about 0.936 g/cm3, the elastomer can be ethylene propylene random 
Case law holds that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Claim 3: Brunner teaches the rubber modified polyolefin can be those disclosed in US 6,048,942 [0046-0047]. ‘942 discloses the thermoplastic polyolefin can have a MFR of 11-19.8 dg/min (table 1). 
Claim 6: Brunner teaches the elastomer component has a molecular weight of greater than about 100,000 [0044]. The melt flow rate is heavily depend on the molecular weight and it would overlap the claimed range. The burden is upon applicant to prove otherwise. 
Claims 10-13: Brunner is silent with respect to the claimed properties of the composition. However, the teachings from Brunner have rendered obvious the instantly claimed ingredients and amounts thereof. Therefore, it is reasonable that one of ordinary skill in the art would expect the claimed physical properties to naturally arise. 
Claim 15: Brunner teaches a method of making a composition comprising melt blending the composition, the composition comprises 60-98 wt% of a rubber modified polyolefin, 10-25 wt% of a filler such as carbon fiber, 0.5-3 wt% of a grafted olefin polymer such as maleic acid grafted PP or PE, 0.01-1 wt% of scratch reduction additives [0049-0055, 0035, 0066]. The rubber modified polyolefin can be a reactor TPO 
Brunner does not teach the carbon fiber is fed downstream.
However, case law holds that selection of any order of performing process steps or mixing ingredients is prima facie obvious in the absence of new or unexpected results; In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930), In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946). 
Claims 1-2, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brunner et al (US 2011/0301265) in view of Prieto (US 2016/0060440).
Brunner teaches the limitation of claim 2, as discussed above. Brunner further teaches the composition is used for automotive panel.
Brunner does not teach the claimed features of carbon fibers.
However, Prieto discloses a similar composition for automotive panels and teaches the carbon fiber having a length of 6.0mm, and a diameter of 7um [0152]. .
Claims 1-2, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grein et al (US 2011/0086970) in view of Brunner et al (US 2011/0301265).
Grein teaches a composition comprising a reactor thermoplastic polyolefin, and 5-25 wt% of a filler such as carbon fiber, 0.001-10 wt% of additives [0033, 0152, 0155-0156]. The reactor TPO contains 40-90 wt% of a propylene homo or copolymer having an MFR greater than 200g/10min, and 10-60 wt% of rubber (abstract). It is noted that instant claims do not distinguish the thermoplastic olefin resin and the reactor thermoplastic polyolefin. Therefore, the reactor TPO reads on both. The PP homopolymer has a density of about 0.936 g/cm3, the elastomer can be ethylene propylene random copolymer which has a density of about 0.855-0.880 g/cm3, the carbon fiber has a density of about 1.75-2 g/cm3. Based on the content of each component, the density of the composition would overlap the claimed range. Case law holds that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Grein does not teach a compatibilizer.
However, Brunner discloses a similar composition and teaches a compatibilizer such as maleic acid grafted PP or PE can be present in an amount of 0.5-3 wt% to improve the compatibility. Therefore, it would have been obvious to one of ordinary skill .
Response to Arguments
Applicant's arguments filed 1/19/2021 have been fully considered but they are not persuasive.
In response to applicant's argument regarding density of the composition, it is noted that the densities, masses and equations have been provided in previous office action, and a calculation is carried out as follows: for an embodiment falls within the scope of Brunner such as 88wt% of reactor TPO (which contains 61.6 wt% of PP and 26.4 wt% of propylene ethylene rubber), 10 wt% of carbon fiber, 2 wt% of maleic acid grafted PE (such as Fusabond with a density of 0.87), 0.01 wt% of scratch reduction additive (which is neglected for calculation due to the small amount). The total volume of the composition is (61.6/.936+26.4/.87+10/1.85+2/.87)=103.86, the density of the composition is 100/103.86=0.963. The density value falls within the claimed range. Therefore, it is fair to conclude that the density of Brunner composition would overlap the claimed range. The burden is upon applicants to prove that a theoretical calculation cannot serve as an evidence because the Office does not have a lab to obtain experimental observation. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/WENWEN CAI/
Primary Examiner, Art Unit 1763